Case 1:19-cr-00360-KMW Document 54 Filed 03/26/20 Page 1 of 1

U.S, Department of Justice

United States Attorney
Southern Digtictof he: t—Ss—=—]"|.
USDC SDNY

The Silvio J. Mo}fo (CU MENT
One Saint Andrey ‘Pea CTRON ICALLY KI LED

New York, New!Yor'
vOC#H:

i =I

 

 

 

 

 

 

 

BY ECF

Honorable Kimba M. Wood
United States District Judge
Southern District of New York

500 Pearl Street MEMO EN D0 RSED
New York, New York 10007

Re: United States v. Willy Sanchez, et al., No. 19 Cr. 360 (KMW)
Dear Judge Wood:

The Government writes on behalf of Mr. Kaplan, defense counsel for Willy Sanchez, to
request to adjourn the sentencing currently scheduled for April 6, 2020, at 11:00 a.m. to a date in
mid-June. Mr. Kaplan requests the adjournment in light of the national corona virus emergency
in order to have additional time to prepare his sentencing submission on behalf of his client,
gather letters, and meet with his client in advance of sentencing. Mr. Kaplan has asked the
Government to submit this adjournment request on his behalf as he is out of the office and does
not have access to ECF, and the Government does not oppose the request for the adjournment.

Sente ning 48 acysoined h

Respectfully submitted,

Dune DBA, ASO, AT [\.80 aim. GEOFFREY S. BERMAN

United States Attorney

‘ { ()

DLE nAAND SulMidssisn 15 Aug

j \

 

by Tunt €,9d80, Oweinment py (yea Voot
— ; Cecilia E. Vogel .
Submissisn is dus Y Jane IS, Assistant United States Attorney
Dvxe (212) 637-1084

cc: Brian Kaplan, Esq. (by email)
SO ORDERED: NY.,NY. 3) a7/a ‘

ltr Ww, Uawk

KIMBA M. WOOD
U.S.D.d.
